IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2018-CA-00035-COA

PENNY ANNETTE TAYLOR WHITE                                                 APPELLANT

v.

JOHN ANTHONY TAYLOR                                                          APPELLEE

DATE OF JUDGMENT:                          12/04/2017
TRIAL JUDGE:                               HON. LEE J. HOWARD
COURT FROM WHICH APPEALED:                 LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    WILBUR O. COLOM
ATTORNEYS FOR APPELLEE:                    J. HALE FREELAND
                                           D. BETH SMITH
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               REVERSED AND RENDERED - 06/11/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE J. WILSON, P.J., WESTBROOKS AND McDONALD, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    Penny White appeals the Lowndes County Circuit Court’s denial of her motion to set

aside a foreign judgment. John Taylor sought to enforce the enrollment of a Florida

judgment in Mississippi that ordered White to pay him a sum of $7,000. After review of the

record and applicable Mississippi and Florida law, we reverse and render a judgment in favor

of White because we find that the statute of limitations has lapsed.

                                          FACTS

¶2.    In January 2002, the Eighteenth District Circuit Court in Seminole County, Florida

entered a final judgment to dissolve the marriage between White and Taylor. In dividing

their assets, the court ordered White to pay Taylor $7,000. In July 2014, after twelve years
of non-payment, Taylor filed a supplemental petition for modification and other relief in the

Eighteenth District Circuit Court. In August 2014, the court found that White had failed to

pay Taylor the $7,000 ordered in 2002 and that with interest the current amount owed was

$19,043.57, which would continue to accrue at the rate of nine percent until paid. The

Florida court also found White in contempt and addressed various matters related to the

custody and support of the parties’ children.

¶3.    During these proceedings, both White and Taylor resided in Florida. Additionally,

White owned properties in Lowndes County, Mississippi. In February 2017, Taylor filed a

notice in the Lowndes County Circuit Court regarding the foreign judgment. The circuit

clerk filed the notice in the court’s records and sent a copy to White. At the same time,

Taylor also filed a petition for a writ of execution, requesting that the Lowndes County

Sheriff’s Department seize White’s properties to be sold at a public auction to satisfy the

judgment.

¶4.    In May of 2017, White filed a motion to set aside the foreign judgment, stating that

the statute of limitation requirement under Mississippi Code Annotated section 15-1-45

barred the action, because more than seven years had passed since the original January 2002

judgment had been handed down. White also argued that she was not given proper notice

at the time of enrollment because her Florida address was known and because she was only

served by publication.

¶5.    The Lowndes County Circuit Court denied White’s motion to set aside the foreign

judgment, finding that the 2014 judgment was a renewed or separate judgment that reset the



                                                2
limitations period. The court also found that notice was properly given. White appeals from

this judgment.

                               STANDARD OF REVIEW

¶6.    “[Appellate courts] use [] a de novo standard of review when passing on questions of

law including statute of limitations issues.” Estate of Puckett v. Clement, 238 So. 3d 1139,

1144 (¶14) (Miss. 2018) (internal quotation mark omitted).

                                       DISCUSSION

¶7.    On appeal, White asks: (1) whether the circuit erred in denying her motion to set aside

the foreign judgment, and (2) whether the 2014 supplemental judgment was a renewed

judgment. Because we find these issues are intertwined, we address them together.

¶8.    In its order denying White’s motion to set aside the Florida judgment, the circuit court

found that the 2014 judgment was either a renewed judgment or a separate judgment that

reset the limitations period. Mississippi Code Annotated section 15-1-45 (Rev. 2012)

governs foreign judgments in the State of Mississippi. The statute states that an action based

on a foreign judgment must commence within seven years after it was rendered or within

three years if the person against whom the judgment was rendered was a Mississippi resident.

Here, although White owned property in Mississippi, she was still a Florida resident, so the

judgment had to be enrolled within seven years to be enforced.

¶9.    “The Mississippi Supreme Court and this Court [] hold that foreign judgments from

other states are unenforceable when the enrollment statute of limitations has expired in

Mississippi, even when the statute of limitations for enforcement of judgments in the initial



                                              3
rendering state is longer.” Mabie v. Shannon, 120 So. 3d 415, 417 (¶7) (Miss. Ct. App.

2012). See Parker v. Livingston, 817 So. 2d 554, 561 (¶23) (Miss. 2002); Nat’l Enters. v.

Valsamakis, 879 So. 2d 523, 524 (¶7) (Miss. Ct. App. 2004). “However, these cases do not

address whether a foreign judgment that has been renewed in accordance with the laws of

the rendering state is barred by Mississippi’s statute of limitations if the statute of limitations

has run prior to the renewal of the judgment.” Mabie, 120 So. 3d at 417 (¶7). “In other

words, these cases do not address the question of whether a renewed foreign judgment is a

new judgment for purposes of Mississippi’s statute of limitations.” Id.

¶10.   Before Mabie, “the question of whether a renewed or revived judgment may be

enrolled and enforced in Mississippi after the statute of limitations for enrollment has expired

as to the original judgment ha[d] not been directly addressed by Mississippi appellate courts.”

Id. at (¶8). The Mabie court looked to Florida caselaw to determine whether the renewed

judgment was an extension of the original judgment or a new judgment that was entitled to

full faith and credit:

       Florida case law distinguishes between an action on the judgment and
       post-judgment proceedings. The main purpose of an action on a judgment [a
       separate cause of action from the original judgment] is to obtain a new and
       independent judgment which would facilitate the ultimate goal of securing
       satisfaction of the original cause of action. Post-judgment proceedings are
       regarded as a continuation of the original action. A renewal of a judgment that
       was never paid is identified as an action on the judgment.

Id. at 418 (¶10) (citing Burshan v. Nat’l Union Fire Ins. Co. of Pittsburgh, 805 So. 2d 835,

841 (Fla. Dist. Ct. App. 2001)). Accord Corzo Trucking Corp. v. West, 61 So. 3d 1285, 1289

(Fla. Dist. Ct. App. 2011); Adams v. Adams, 691 So. 2d 10, 11 (Fla. Dist. Ct. App. 1997).



                                                4
The Mabie court ultimately ruled that “[b]ased on Florida’s law on renewed judgments,

Mabie’s 2005 renewal of the original 1994 Florida judgment constitutes an action on the

judgment, which restarts the statute of limitations.” Id. at 418 (¶11).

¶11.   The question before this Court is whether the 2014 judgment should be classified as

either an action on the judgment or a post-judgment proceeding. If it is an action on the

judgment, it is a renewal or separate judgment which reset the statute of limitations. But if

it is the result of a post-judgment proceeding then it is only a continuation from the 2002

judgment, and the statute of limitations has lapsed.

¶12.   White argues that the fact the judgment had the exact same cause number as the 2002

judgment and only calculated interest proves that it is a continuation and not a renewal or

separate judgment. We agree. The Fourth District Court of Appeal of Florida held that “[a]n

action on a judgment is different than post judgment proceedings, filed under the same case

number as the final judgment, where the goal is to satisfy the judgment. Such proceedings

are merely continuations of an action, which create nothing anew, but may be said to

reanimate that which before had existence.” Corzo Trucking Corp., 61 So. 3d at 1289

(internal quotation marks omitted).

¶13.   Here, we find that the 2014 judgment was intended to be a continuation of the 2002

proceeding and therefore was not enrolled before the statute of limitations lapsed under Miss.

Code Ann. § 15-1-45.

                                      CONCLUSION

¶14.   Because we find that the circuit court erred, we reverse and render a judgment in favor



                                              5
of White.

¶15.   REVERSED AND RENDERED.

     BARNES, C.J., J. WILSON, P.J., GREENLEE, TINDELL, McDONALD,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. CARLTON, P.J.,
DISSENTS WITHOUT SEPARATE WRITTEN OPINION.




                                6